Name: COUNCIL REGULATION (EEC) No 2347/93 of 24 August 1993 repealing Regulation (EEC) No 112/90 imposing anti-dumping measures concerning imports of certain compact disc players originating in Japan and the Republic of Korea
 Type: Regulation
 Subject Matter: Asia and Oceania;  communications
 Date Published: nan

 No L 215/4 Official Journal of the European Communities 25 . 8 . 93 COUNCIL REGULATION (EEC) No 2347/93 of 24 August 1993 repealing Regulation (EEC) No 112/90 imposing anti-dumping measures concerning imports of certain compact disc players originating in Japan and the Republic of Korea THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or sub ­ sidized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Articles 9 and 14 thereof, Having regard to the proposal submitted by the Commis ­ sion, after consultations within the Advisory Committee as provided for under the above Regulation, Whereas : A. Procedure tion (EEC) No 112/90 in respect of the exports of one Japanese producer, Accuphase Laboratory (*). (3) In view of the nature of the information submitted by the exporting parties known to be concerned, together with the particular characteristics of the market for the product and the time which had elapsed since the original investigation period, the Commission considered that, in order to avoid any potential discrimination, the investigation referred to in recital 2 should involve a full review of Regu ­ lation (EEC) No 112/90 and published for this purpose a notice in the Official Journal of the European Communities (6). (4) The Commission officially advised the exporters and importers known to be concerned, the respre ­ sentative of the exporting countries and the complainant and gave the parties directly concerned the opportunity to make their views known in writing and to request a hearing. (5) All the known Korean exports, most of the Japa ­ nese exporters and all complainant Community producers made their views known in writing. Submissions were also made by a number of importers. (6) The Commission sought and verified all informa ­ tion considered necessary and carried out investiga ­ tions at the premises of the complainant Com ­ munity producers, the Japanese and Korean produ ­ cers, and a number of importers. (7) The Commission requested, and received, written and oral submissions from the Community pro ­ ducers, from a number of exporters and from a number of importers, and verified the information provided to the extent considered necessary. (8) In June 1992, following the submission of a further complaint by Compact containing sufficient evidence of dumping and injury resulting there ­ from, the Commission announced, by a notice published in the Official Journal of the European Communities (7), the initiation of an anti-dumping proceeding concerning imports of compact disc players originating in Taiwan, Singapore and ( 1 ) By Regulation (EEC) No 1 1 2/90 (2), the Council imposed a definitive anti-dumping duty on imports of certain compact disc players originating in Japan and the Republic of Korea. This Regulation was amended by Regulation (EEC) No 819/92 (') with regard to the definition of the product concerned with the imposition of the anti-dumping duty. (2) In July 1991 , the Commission announced, by a notice published in the Official Journal of the European Communities (4), the initiation of an investigation provided for in Articles 13 ( 11 ) and 14 of Regulation (EEC) No 2423/88 , to examine the allegations of a complaint by the Committee of Mechoptronics Producers and connected Technolo ­ gies ('Compact') representing a major proportion of the Community industry concerned. This complaint was that the anti-dumping duty referred to in recital 1 of this Regulation had been borne by the exporters. At the same time, the Commission had initiated, on the basis of Article 14 of Regula ­ tion (EEC) No 2423/88 , a partial review of Regula ­ (') OJ No L 209, 2. 8 . 1988 , p. 1 . (2) OJ No L 13, 17 . 1 . 1990, p. 21 . (') OJ No L 87, 2. 4. 1992, p. 1 . (4 OJ No C 174, 5 . 7. 1991 , p. 15 . 0 OJ No C 173, 4 . 7 . 1991 , p. 3 . (") OJ No C 334, 28 . 12. 1991 , p . 8 . O OJ No C 148, 12. 6 . 1992, p . 7 . 25. 8 . 93 Official Journal of the European Communities No L 215/5 Malaysia. In this notice, the Commission indicated that at least some of the compact disc players at present exported from Taiwan, Singapore and Malaysia may not originate, according to the Community rules on origin, in these three coun ­ tries, but in Japan. The Commission therefore stated that the findings on the question of origin of these products could also be relevant to the review of the anti-dumping measures imposed by Regula ­ tion (EEC) No 112/90 which imposed anti ­ dumping duties on imports of the product concerned originating in Japan and Korea. (9) The investigation of dumping covered the period from 1 January to 30 June 1991 (investigation period). B. Community industry (10) The Commission found two categories of producers of compact disc players in the Community during the investigation period :  manufacturing subsidiaries of the Japanese producers whose products are subject to anti ­ dumping duty. In accordance with the provi ­ sions of Article 4 (5) of Regulation (EEC) No 2423/88 and with the consistent practice of the Community Institutions, these companies have therefore been excluded from the Community industry for the purpose of the injury assessment ;  the Community producers on behalf of which the complaint was lodged which, according to the information available to the Commission, manufacted, during the investigation period, 100 % of total Community output of the product under investigation. C. Withdrawal of the complaint, termination of the review and repeal of the existing measures ( 11 ) The two major Community producers, comprising 97 % of the Community industry's output of the product, have officially advised the Commission of their intention to cease production of compact disc players in the Community. These producers declared that the discontinuation of their produc ­ tion within the Community would be completed by the end of 1993 and that they were of the opinion that there was no justication for the conti ­ nued existence of protective measures. (12) Furthermore, the complainant, Compact, repre ­ senting all producers comprising the Community industry, formally withdrew its complaints on 6 April 1993 and requested the Commission to propose to the Council the repeal of the anti ­ dumping measures currently in force concerning imports of compact disc player originating in Japan and the Republic of Korea. (13) In these circumstances, the Commission considers that protective measures are no longer necessary. The Council agrees, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 112/90 is hereby repealed. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 August 1993 . For the Council rrq jr\ ¢ J .The Prestaent W. CLAES